Citation Nr: 0844686	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain injury.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, inter alia, denied the 
veteran's November 2002 claim for service connection for 
residuals of a left ankle sprain injury.

In March 2006, the Board remanded the case to the RO to 
comply with all notice obligations in accordance with 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, and to provide the veteran with a VA examination.  
The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is medical evidence of a left ankle injury during 
service and a nexus between a current left ankle disability, 
to include degenerative changes and the incident in service, 
diagnosed as left ankle sprain.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
chronic left ankle disability, to include degenerative joint 
disease, was incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated November 2002, and dated May 2005, April 2006, 
and July 2007, were provided to the veteran before the 
December 2002 rating decision and before the September 2008 
Supplemental Statement of the Case, respectively, and they 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  Those letters also informed the veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  In addition, the veteran was provided 
with a VA examination.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in April 2006.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his residuals of a left ankle 
sprain injury were caused by his time in service.  In his 
October 2003 notice of disagreement, the veteran stated that 
he injured his left foot during basic training at Fort 
Leonardwood, MO, in late August or early September 1977.  He 
stated that he stepped on a slick board and tore the 
ligaments in his foot, and broke a small bone.  He also 
stated that he was in a cast for six weeks as a result.  He 
further stated that he hurt the foot "a couple of times" at 
Fort Bragg, NC, including once during a jump.  He noted that 
it was sprained several times during his time on active duty.  
The veteran further noted that, since concluding his service, 
his foot has been easily hurt.  The veteran also stated in 
his October 2003 notice of disagreement that he broke his leg 
and ankle at work in February 2002, and had surgery.  He 
attributed this injury to the "weakened condition of the 
left foot which was originally hurt during basic training."  
The veteran also attributed his recent ankle injuries to the 
weakening of his left ankle in service in his September 2004 
substantive appeal.  In an April 2005 statement, the veteran 
again stated that he had originally injured his left ankle in 
basic training, and that it had been put in a cast for six 
weeks.

In letters dated April 2005 and May 2005, the veteran also 
advanced the contention that his left ankle should be service 
connected as secondary to his service connected right ankle, 
because he favored his left ankle to compensate for his 
injured right ankle.  This claim for secondary service 
connection need not be considered, because the veteran's 
claim for direct service connection is being granted.

The veteran's service treatment records show that he had a 
left ankle injury in August 1977.  One clinician wrote at 
that time that the veteran had an inversion injury of the 
left ankle, with immediate swelling, and tenderness over the 
lateral malleolus.  The clinician wrote that the x-rays 
showed no fracture; he diagnosed the veteran with a left 
ankle sprain.  A physician wrote in his radiographic report 
that x-rays revealed soft tissue swelling over the lateral 
malleolus, but no evidence of fracture or dislocation.  A 
second clinician diagnosed the veteran with a severe sprain, 
and issued him crutches.

In May 1980, the veteran signed a form indicating that he did 
not desire a separation medical examination.

In October 1981, the veteran underwent a medical examination.  
At that time, he checked a box indicating that he did not 
have, and had never had, foot trouble.  On clinical 
evaluation, the veteran's lower extremities and feet were 
found to be normal.

The veteran's medical records reflect that he re-injured his 
left ankle in February 2002.  The veteran received treatment 
for his left ankle, including surgery, from private 
physicians in February 2002, June 2002, and March 2003.

Also in March 2003, the veteran sought treatment for his left 
ankle at a VA facility.  A VA clinician found that the 
veteran had decreased range of motion of his left ankle, with 
pain, and diagnosed him with degenerative joint disease of 
the left ankle.

In January 2006, a VA clinician performed an x-ray and found 
that the veteran had moderate degenerative changes around the 
left ankle joint, with presence of bony fragments adjacent to 
the medial malleolus, suggesting the presence of old fracture 
fragments or detached osteophytes.

The veteran was provided with a second VA examination of his 
left ankle in August 2008.  The VA examiner reviewed the 
claims file.  On examination, the veteran had dorsiflexion of 
-10 degrees, where dorsiflexion to 20 degrees is normal.  
(The negative number indicates that the veteran is 10 degrees 
away from being able to bring his foot to a neutral 
position.)  The veteran had plantar flexion of 0-20 
degrees/0-45 degrees.  The examiner found that there appeared 
to be mild instability of the ankle, both in eversion and in 
inversion, associated with significant pain.  The VA examiner 
diagnosed the veteran with degenerative joint disease of the 
left ankle.  With respect to etiology, the VA examiner 
opined: "In my professional opinion it is as likely as not 
that the patient's initial injury resulted in degenerative 
changes of the ankle, which were worsened by his subsequent 
trauma with his fracture dislocation that occurred after 
discharge."  The VA examiner based his opinion on the 
veteran's history, his own examination, and his medical 
knowledge.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
diagnosis and etiological opinion constitute competent 
medical evidence.

Other evidence of record is sufficient to raise a reasonable 
doubt as to the etiology of the veteran's current injury.  
The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  Resolving reasonable doubt on 
this question in the veteran's favor, the Board finds that 
the veteran's in-service injury resulted in degenerative 
changes of his left ankle.  38 U.S.C.A. §§ 1131, 5107, 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.303.






ORDER

Service connection for residuals of a left ankle sprain 
injury, to include degenerative joint disease, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


